Name: Commission Regulation (EEC) No 3832/88 of 8 December 1988 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 12. 88 Official Journal of the European Communities No L 338/27 COMMISSION REGULATION (EEC) No 3832/88 of 8 December 1988 on the supply of various lots of skimmed-milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management (') » as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 920 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shallbe mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with/ Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 168, 1 . 7. 1988, P; 7. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 338/28 Official Journal of the European Communities 9. 12. 88 ANNEX LOT A J. Operation No ('): 269/88  Commission Decision of 30 . 7. 1987 2. Programme : 1987 3. Recipient : National Authorizing Officer, attn . Ms Quist, Ministry of Finance and Economic Planning, PO box M40, Accra, Ghana 4. Representative of the recipient ^): Ambassade du Ghana, rue Gachard 44, 1050 Bruxelles ; telex 22572 Ghana B, tel. 649 01 63 5. Place or country of destination : Ghana 6. Product to be mobilized 0 : skimmed-milk powder, high heat temperature process | 7. Characteristics and quality of the goods (2): see OJ No C 216, 14. 8 . 1987, p. 3 (I.1 A) 8 . Total quantity : 900 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kg See OJ No C 216, 14. 8 . 1987, p. 3 (LI .A) Supplementary markings on the packaging : 'ACTION No 269/88 / SKIMMED-MILK POWDER / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO GHANA' See OJ No C 216, 14. 8 . 1987, p. 3 (I.1A) 1 1 . Method of mobilization : Community market  The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Tema 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20 . 1 . to 5. 2 . 1989 18. Deadline for die supply : 19. 3. 1989 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 9 . 1 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 16. 1 . 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awaded at the port of shipment stage : 3 to 18 . 2. 1989 (c) deadline for the supply : 1 . 4. 1989 22. Amount of the tendering security : Ecu 20/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58 , 200 rue de la Loi , B-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 11 . 11 . 1988 fixed by Regulation (EEC) No 3506/88, (OJ No L 306, 11 . 11 . 1988, p. 46) 9. 12. 88 Official Journal of the European Communities No L 338729 LOT B 1 . Operation No ('): 1140/88  Commission Decision of 16. 3 . 1988 2. Programme : 1988 3. Recipient : Euronaid, PO box 77, 2340 AB Oegstgeest, Netherlands 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Nicaragua 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (  ¬) Q : see OJ No C 216, 14. 8 . 1987, p. 4 (I.1.B.1 to I.1.B.3) 8 . Total quantity : 20 tonnes 9. Number of lots : one 10 . Packaging and marking : 25 kg See OJ No C 216, 14. 8 . 1987, p. 4 and 6 (I.1.B.4 and I.l.B.4.3) Supplementary markings on the packaging : 'ACCIÃ N N ° 1140/88 / LECHE EN POLVO / NICARAGUA / OXFAM B / 80831 / JUIGALPA VIA CORINTO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA' See OJ No C 216, 14. 8 . 1987, p. 6 (I.1.B.5) 1 1 . Method of mobilization (8) : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2 . Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  16 .r Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : 15 to 30. 1 . 1989 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 9 . 1 . 1989 . at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 16 . 1 . 1989 at 12 noon (b) period for making the goods available at the port of shipment : 20 . 1 . to 5. 2. 1 989 (c) deadline for the supply :  22. Amount of the tendering security : Ecu 20/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in Ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*),: refund applicable on 11 . 11 . 1988 fixed in Regulation (EEC) No 3506/88 (OJ No L 306, 11 . 11 . 1988 , p. 46) No L 338/30 9. 12. 88Official Journal of the European Communities Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7, (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex ;  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 0 Regulation (EEC) No 2330/87 (OJ No L 210 , 1 . 8 . 1987 p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a health certifi ­ cate . f) The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a certificate of origin . 0 The supplier should send a duplicate of the original invoice to : MM De Keyzer and SchÃ ¼tz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. (') The skimmed-milk powder must be obtained by the process 'high-heat temperature expressed whey . protein nitrogen, maximum 1,5 mg/g' and correspond to the characteristics mentioned in Annex I of Regulation (EEC) No 625/78 (OJ No L 84, 31 . 3 . 1978, p. 19). However, concerning the total colony count the standard ADMI Standard Methods ED, 1971 , pages 16 to 21 may be used instead of the interna ­ tional standard FIL 49 : 1 970.